DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/28/2020.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 11/26/2019, and 04/28/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejection - Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 10-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,629,684.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made that the claims of the Patent recite all claimed 

See the claim matching below for example:

Pending Claims:

10. A method comprising: 
a.  forming a FinFET over a doped region of a first type dopant, wherein the FinFET includes a first fin having a first width doped with the first type dopant and first source/drain features of a second type dopant; and 


b.  forming a fin-based well strap over the doped region of the first type dopant, wherein the fin-based well strap includes a second fin having a second width doped with the first type dopant and second source/drain features of the second type dopant, the second width is greater than the first width, and the fin-based well strap connects the doped region to a voltage.  

Claims of Patent No. 10,629,684:

1.  A  method comprising: 
a.  forming a doped region of a first type dopant in a substrate;  
forming a first fin structure of a FinFET over the doped region, wherein the first fin structure is doped with a first dopant concentration of the first type dopant;  

b.  forming a second fin structure of a fin-based well strap over the doped region, wherein the second fin structure is doped with a second dopant concentration of the first type dopant, wherein the second dopant concentration 
is greater than the first dopant concentration;


11.  Claim 11 of the patent recites similar limitations as those recited in claim 10 of the pending application as well.



16. A method comprising: 
a.  forming a first row of well strap cells and a second row of well strap cells; 


b.  forming a plurality of memory cells arranged in columns and rows, wherein the plurality of memory cells is disposed between the first row of well strap cells and the second row of well strap cells, such that each column of memory cells is disposed between a first well strap cell and a second well strap cell; 



c.  wherein the forming the plurality of memory cells includes, for each of the memory cells: forming a FinFET over a doped region of a first type dopant, wherein the FinFET includes a first fin having a first width doped with the first type dopant and first source/drain features of a second type dopant; and 

d.  wherein the forming the first well strap cell and the second well strap cell includes, for each of the first well strap cell and the second well strap cell: forming a fin-based well strap over the doped region of the first type dopant, wherein the fin-based well strap includes a second fin having a second width doped with the first type dopant and second source/drain features of the second type dopant, the second width is greater than the first width, and 




e.  the fin- based well strap connects the doped region of the first type dopant to a voltage.  



17.  A method … comprising: 
a.  forming a plurality of memory cells arranged in columns and rows, 

b.  forming a first row of well strap cells, and a 
second row of well strap cells, wherein: the plurality of memory cells is disposed between the first row of well strap cells and the second row of well strap cells, such that each column of memory cells is disposed between a first 
well strap cell and a second well strap cell, 


c.  wherein each of the memory cells includes a FinFET disposed over a doped region of a first dopant type, the FinFET includes a first fin structure doped with a first dopant concentration of the first type dopant and first source/drain features of a second type dopant;  and 

d.  the first well strap cell and the 
second well strap cell each include a fin-based well strap disposed over the doped region of the first type dopant, the fin-based well strap includes a second fin structure doped with a second dopant concentration of the first type 
dopant and second source/drain features of the first type dopant, and the second dopant concentration is greater than the first dopant concentration. 

e.  (claim 19)  … wherein the second fin-based well strap connects the second doped region to a second voltage. 
 




Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun et al. (US 2016/0307803)
Regarding claim 1, Mun discloses a method comprising: 
forming a patterning layer 257, 267, 277 (fig. 11) over a fin layer 100, wherein the patterning layer includes a well strap fin pattern 277 and a FinFET fin pattern 257 or 267 that define substantially the same fin width, and further wherein a fin density defined by the well strap fin pattern 277 along a fin width direction is less than a fin density defined by the FinFET fin pattern 257 along the fin width direction; and 

  
Regarding claim 2, Mun discloses the method of claim 1, wherein the at least one well strap fin 130 and the at least one FinFET fin 110, 120 are disposed over a substrate, the method further comprising: performing an implantation process on the at least one well strap fin and the at least one FinFET fin, such that a dopant concentration of a dopant in the at least one well strap fin is greater than a dopant concentration of the dopant in the at least one FinFET fin.  See paras. 0050, 0061.

Regarding claim 3, Mun discloses the method of claim 1, wherein the at least one well strap fin 130 and the at least one FinFET fin 110, 120 are disposed over a substrate, the method further comprising: performing a diffusion process on the at least one well strap fin and the at least one FinFET fin, such that a dopant concentration of a dopant in the at least one well strap fin is greater than a dopant concentration of the dopant in the at least one FinFET fin.  See paras. 0050, 0061.




Regarding claim 5, Mun discloses the method of claim 1, wherein a ratio of the first width to the second width is about 1.1 to about 1.5.  See figs. 5-6.

Regarding claim 6, Mun discloses the method of claim 1, further comprising:  46Attorney Docket No. P20173575US00 / 24061.3693US01 Customer No. 42717 
forming a first gate structure 140 (see fig. 21) over a first portion of the at least one FinFET fin 110; 
forming a second gate structure 140 over a first portion of the at least one well strap fin; 
forming first source/drain features over second portions of the at least one FinFET fin, wherein that the first gate structure is disposed between the first source/drain features (see para. 0178); and 
forming second source/drain features 150 over second portions of the at least one well strap fin, wherein the second gate structure is disposed between the second source/drain features 150. 
  
Regarding claim 7, Mun discloses the method of claim 6, further comprising: doping the at least one well strap fin 130 and the at least one FinFET fin 110/120 with a first type dopant; and 


Regarding claim 8, Mun discloses the method of claim 6, further comprising forming a contact that connects at least one of the second source/drain features to a voltage line.  This is common and inherent in the art in order to access the device transistor.

Regarding claim 9, Mun discloses the method of claim 1, wherein a slope of sidewalls of the at least one well strap fin 130 is greater than a slope of sidewalls of the at least one FinFET fin 110, 120.  See fig. 14.  

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        March 19, 2021